Citation Nr: 0328226	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  98-18 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to an increased evaluation for coronary 
artery disease with hypertension, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for 
thyrotoxicosis, status post radioactive iodine for 
hyperthyroidism, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to July 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

In a November 2000 submission, the veteran requested a VA 
Travel Board hearing.  Through his representative, however, 
he withdrew this request in September 2003.  See 38 C.F.R. 
§ 20.704(e) (2002).



REMAND

With regard to each of the veteran's claims, he last 
underwent a VA examination in December 2000.  Given that the 
veteran recently withdrew his VA Travel Board hearing request 
on the basis of his "poor state of health" and that the 
procedural problems with this case described in further 
detail below will inevitably lead to delay, the Board finds 
that a more contemporaneous examination is necessary prior to 
the Board's adjudication of his claims.  

Additionally, under 38 U.S.C.A. § 5103(a) (West 2002), the 
VA, upon receiving a complete or substantially complete 
application, must notify the claimant or the claimant's 
representative of any information, as well as any medical or 
lay evidence, not previously provided to the VA that is 
necessary to substantiate the claim.  When the VA gives such 
notice, 38 U.S.C.A. § 5103(b)(1) prescribes that, if such 
information or evidence is not received by the VA within one 
year from the date of the notification, no benefit may be 
paid or furnished by reason of the claimant's application.

The implementing regulation, 38 C.F.R. § 3.159(b)(1) (2003), 
also concerns the VA's duty to notify claimants of the 
necessary information and evidence pursuant to 38 U.S.C.A. § 
5103.  With respect to the time limitation, that regulation 
repeats the statutory language stating that "[i]f VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application."  The regulation, however, also sets forth the 
following:

If the claimant has not responded to the 
request within thirty days, VA may decide 
the claim prior to the expiration of the 
one-year period based on all the 
information and evidence contained in the 
file, including information and evidence 
it has obtained on behalf of the claimant 
and any VA medical examinations or 
medical opinions.  If VA does so, 
however, and the claimant subsequently 
provides the information and evidence 
within one year of the date of the 
request, VA must readjudicate the claim.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  As such, the Federal Circuit 
reached a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day response period provided in § 3.159(b)(1) was misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In this case, the RO notified the veteran of the noted 30-day 
period in an April 2003 letter and subsequently readjudicated 
his claims in an August 2003 Supplemental Statement of the 
Case.  There is no indication of an express waiver of the 
statutory one year period, and the RO's actions are therefore 
inconsistent with the holding in DAV and 38 U.S.C.A. § 
5103(b)(1).  Given this, as this case is being remanded for 
other reasons, the RO must take this opportunity to allow the 
veteran the appropriate time period in which to reply.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  In a letter, the RO should notify the 
veteran of the new provisions of the 
VCAA, inform him of his right to submit 
new evidence, describe the type of 
evidence needed to substantiate his 
claims, and provide a discussion of the 
relative duties of the VA and the veteran 
in obtaining relevant evidence.  In 
issuing this letter, the RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the Federal Circuit's 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  

2.  Then, the RO should provide the 
veteran with a VA examination to address 
the nature and extent of his coronary 
artery disease with hypertension,  
thyrotoxicosis, and diabetes mellitus.  
The examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  With regard to the 
veteran's cardiovascular disorder, the 
examiner must provide findings as to 
blood pressure, workload in terms of 
METs, the frequency of episodes of acute 
congestive heart failure (if any), and 
all other current symptoms.  A full 
description of all current thyrotoxicosis 
and diabetes mellitus symptoms must also 
be provided.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

3.  Then, the RO should readjudicate the 
veteran's claims of entitlement to 
increased evaluations for coronary artery 
disease with hypertension and 
thyrotoxicosis, status post radioactive 
iodine for hyperthyroidism; and 
entitlement to a higher initial 
evaluation for diabetes mellitus.  The RO 
should consider the claim of entitlement 
to an increased evaluation for coronary 
artery disease with hypertension under 
the applicable diagnostic criteria 
contained in both 38 C.F.R. § 4.104 
(1997) and 38 C.F.R. § 4.104 (2003).  If 
the determination of one or more of these 
claims remains less than fully favorable 
to the veteran, the RO should furnish him 
with a Supplemental Statement of the Case 
(with the provisions of 38 C.F.R. 
§§ 3.102 and 3.159 (2003) included) and 
afford him a reasonable period of time in 
which to respond before the case is 
returned to the Board.  

The purpose of this REMAND is to obtain additional 
development and ensure full compliance with the VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


